                                                       EXHIBIT A
                                           SALESFORCE CURE AMOUNT SUMMARY
Petition Date: 11/19/18
                                                                                                   Post-petition
Invoice No.     Date      Due Date         Service Period          BALANCE         Pre-petition                         Future Billing   Amount Paid
                                                                                                    Accrued
13256600      28-Aug-18   27-Sep-18   8-AUG-18 TO 7-NOV-18     $     66,513.93 $        7,952.75 $     14,218.55                         $   44,342.63
13477488       9-Oct-18   8-Nov-18    8-NOV-18 TO 7-FEB-19     $     66,513.93                                                           $   66,513.93
  TBD                                 8-FEB-19 TO 7-MAY-19     $     62,749.00                                      $        62,749.00
  TBD                                 8-MAY-19 TO 7-AUG-19     $     62,749.00                                      $        62,749.00
  TBD                                 8-AUG-19 TO 7-NOV-19     $     62,749.00                                      $        62,749.00
  TBD                                 8-NOV-19 TO 7-JAN-20     $     23,007.96                                      $        23,007.96

13452095      2-Oct-18    1-Nov-18    1-NOV-18 TO 31-JAN-19    $    272,916.19 $      53,396.65 $      219,519.54
  TBD                                 1-FEB-19 TO 30-APR-19    $    257,843.10                                      $       257,843.10
  TBD                                 1-MAY-19 TO 31-JUL-19    $    257,843.10                                      $       257,843.10
  TBD                                 1-JUL-19 TO 31-OCT-19    $    257,843.10                                      $       257,843.10
  TBD                                 1-NOV-19 TO 31-JAN-20    $    257,843.10                                      $       257,843.10
  TBD                                 1-FEB-20 TO 30-APR-20    $    257,843.10                                      $       257,843.10

13594758      30-Oct-18   29-Dec-18   17-SEP-18 TO 19-OCT-18   $     35,712.39 $      35,712.39
13750018      29-Nov-18   28-Jan-19          29-Nov-18         $      7,830.63                     $     7,830.63

13594923      30-Oct-18   29-Dec-18   19-SEP-18 TO 18-OCT-18   $      4,167.07 $        4,167.07
13750079      29-Nov-18   28-Jan-19          29-Nov-18         $      8,912.91                     $     8,912.91

                                                               $ 1,963,037.49 $      101,228.86 $      250,481.63 $ 1,500,470.44         $ 110,856.56
